DETAILED ACTION
This is the second Office action of Application No. 17/278,363 in response to the amendment filed on January 21, 2022. Claims 1-15 are pending. By the amendment, claims 1, 8, 10-11, and 13 have been amended.
		
Response to Arguments
Applicant’s arguments, see page 9, filed 1/21/2022, with respect to the objections to the drawings have been fully considered and are persuasive.  More particularly, the amendments to the drawings overcome the objections. The objections to the drawings have been withdrawn. 
Applicant’s arguments, see page 9, filed 1/21/2022, with respect to the objection to the specification have been fully considered and are persuasive.  More particularly, the amendment to the specification overcome the objections. The objection to the specification has been withdrawn. 
Applicant’s arguments, see page 10, filed 1/21/2022, with respect to the objections to the claims have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the objections. The objections to the claims have been withdrawn. 
Applicant’s arguments, see page 10, filed 1/21/2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  More particularly, the amendments to the claims overcome the rejections. The 35 U.S.C. 112(b) rejections to the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-15 are allowed.
The examiner’s statement of reasons for allowance regarding these claims was provided in the Office action dated 10/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        

/L.W./Examiner, Art Unit 3659